DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-7, 10, 12 and 17 are directed to a group non-elected without traverse.  
Accordingly, claims 4-7, 10, 12 and 17 have been cancelled.
Reasons for Allowance
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Malkowski et al. US 20110184459 discloses a laparoscopic device, comprising: a proximal control mechanism comprising: a proximal articulating rod system, a control sphere, an articulation rod, a guide, connection rods, a distal control mechanism, an end effector, a distal control member.
Malkowski et al. fails to discloses articulation control rod extending distally of the control sphere and comprising a cylindrical proximal end portion that is slidably disposed in a cylindrical recess defined by a distal end portion of the control sphere, a proximal end portion of the proximal articulation control member comprising a spherical portion coupled within a socket defined by a distal end portion of the articulation control rod, or spherical proximal terminal ends of the plurality of the connection rods are seated, wherein the proximal terminal ends of the plurality of the connection rods terminate at a distally-facing surface of the proximal receiving annulus.
No combination of Malkowski et al. and prior art of record or prior art at large serves to rectify the deficiencies of Malkowski et al.  in regard to the limitations of the claim.  Further, the prior art of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.C.L/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771